
	
		II
		111th CONGRESS
		1st Session
		S. 2826
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2009
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  renewable production credit for wind and open-loop biomass facilities, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Renewable Energy Advancement Tax
			 Extension Jobs Act of 2009 or the CREATE
			 Jobs Act.
		2.Extension of renewable
			 production credit for wind and open-loop biomass facilities
			(a)WindSection 45(d)(1) of the Internal Revenue
			 Code of 1986 is amended by striking before January 1, 2013 and
			 inserting before January 1, 2017.
			(b)Open-Loop
			 biomassSection 45(d)(3) of the Internal Revenue Code of 1986 is
			 amended by striking before January 1, 2014 both places it
			 appears and inserting before January 1, 2017.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			3.Increased
			 limitation on issuance of new clean renewable energy bonds
			(a)Additional
			 limitationSection 54C(c) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
				
					(5)Further
				increase in limitationThe national new clean renewable energy
				bond limitation shall be increased by $2,200,000,000. Such increase shall be
				allocated by the Secretary consistent with the rules of paragraphs (2) and
				(3).
					.
			(b)Nonapplication
			 of certain labor standards To further increase in
			 limitationSection 1601(1) of the American Recovery and
			 Reinvestment Tax Act of 2009 is amended by inserting pursuant to section
			 54C(c)(4) of such Code after Act,.
			(c)Nonapplication
			 of certain arbitrage and issuance rulesSection 54C of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(e)Special
				rulesFor purposes of this section—
						(1)Limited
				arbitrageSection 54A(d)(4) shall apply without regard to
				subparagraph (B) or (C) thereof.
						(2)No credit
				strippingSection 54A(i) shall not
				apply.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			4.Additional
			 first-year depreciation for 50 percent of the basis of certain qualified
			 property
			(a)In
			 generalParagraph (2) of
			 section 168(k) of the Internal Revenue Code of 1986, as amended by the American
			 Recovery and Reinvestment Tax Act of 2009, is amended—
				(1)by striking
			 January 1, 2011 and inserting January 1, 2012,
			 and
				(2)by striking
			 January 1, 2010 each place it appears and inserting
			 January 1, 2011.
				(b)Conforming
			 amendments
				(1)The heading for
			 subsection (k) of section 168 of the Internal Revenue Code of 1986, as amended
			 by the American Recovery and Reinvestment Tax Act of 2009, is amended by
			 striking January 1,
			 2010 and inserting January 1, 2011.
				(2)The heading for
			 clause (ii) of section 168(k)(2)(B) of such Code, as so amended, is amended by
			 striking Pre-January 1,
			 2010 and inserting Pre-January 1, 2011.
				(3)Subparagraph (B)
			 of section 168(l)(5) of such Code, as so amended, is amended by striking
			 January 1, 2010 and inserting January 1,
			 2011.
				(4)Subparagraph (C)
			 of section 168(n)(2) of such Code, as so amended, is amended by striking
			 January 1, 2010 and inserting January 1,
			 2011.
				(5)Subparagraph (D)
			 of section 1400L(b)(2) of such Code is amended by striking January 1,
			 2010 and inserting January 1, 2011.
				(6)Subparagraph (B)
			 of section 1400N(d)(3) of such Code, as so amended, is amended by striking
			 January 1, 2010 and inserting January 1,
			 2011.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009.
			
